Fourth Court of Appeals
                               San Antonio, Texas
                                     August 13, 2018

                                   No. 04-18-00302-CR

                                 Nicanor C. SANCHEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR7395
                    Honorable Catherine Torres-Stahl, Judge Presiding


                                     ORDER

      Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due
September 10, 2018. NO FURTHER EXTENSIONS WILL BE GRANTED.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court